I don't believe an ear "pop" rises to serious physical harm. The testimony given by Misty from her hospital discharge summary was clearly erroneous and sufficiently prejudicial to require vacating the judgment. Without the prejudicial evidence, there is a failure to establish serious physical harm beyond a reasonable doubt. Misty, although an adult, was still appellant's child living in appellant's household, and thereby expected to conform her conduct to that determined by appellant. Therefore, I respectfully dissent. *Page 200